Citation Nr: 1523587	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to May 1963.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  The matter has since been transferred to the Nashville, Tennessee RO.

The Board has previously considered this claim.  After referring the case for a VHA opinion, in an April 2009 decision, the Board denied the appellant's claim.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an Order dated January 2010, the Court granted the parties' Joint Motion, vacated the decision, and remanded the claim to the Board for compliance with the directives specified by the Court. 

The Board remanded the claim in June 2010 for medical opinions regarding whether the Veteran's service-connected hiatal hernia caused the Veteran's death, so that further development could be made to ascertain whether the Veteran was exposed to ionizing or non-ionizing radiation during his work on the NIKE launcher; and if so, so that medical opinions could be provided to address any relationship between such ionizing or non-ionizing radiation and the Veteran's cause of death.  In April 2012, the Board remanded the claim again for further evidentiary development, specifically to obtain information as to whether the Veteran was exposed to ionizing radiation and an additional medical opinion regarding the cause of his death.  

After the development was conducted, the Board denied the appellant's claim in an August 2013 decision.  Pursuant to a December 2014 Joint Motion, however, the Board's August 2013 decision was vacated by the Court, as well in December 2014, and remanded back to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue is in this case is whether the Veteran's cause of death in March 2004, which was listed as cardiopulmonary arrest, and underlying cause of death listed as cholangiocarcinoma, is related to military service, including exposure to ionizing radiation in service, or secondary to a service-connected disability.  

The December 2014 Joint Motion noted that the Board referred to an October 2012 letter in which the U.S. Army Dosimetry Center indicated that it had been unable to locate any information on the Veteran being exposed to ionizing radiation.  See December 2014 Joint Motion, p. 2.  The parties to the Joint Motion also noted that the Board then conceded only that the Veteran was exposed to non-ionizing radiation by virtue of his work with NIKE launcher radar equipment.  Id.  It was noted that notwithstanding the Board's determination, that the parties agreed the question remained whether the NIKE launcher radar equipment emitted ionizing radiation.   Id.  The parties determined that information regarding the type of radiation emitted by the technology at issue should not be dependent on whether the U.S. Army Dosimetry Center can locate documents pertaining to the Veteran.  Id.  In an April 2015 statement the appellant's representative requested that this matter should be forwarded to VA's Undersecretary of Benefits for further development, should the claim not be granted.

The parties to the Joint Motion also determined that an opinion provided by a VA physician in January 2013 was inadequate as no rationale was provided for why the Veteran's service-connected disabilities did not cause the Veteran's death.  Id. at 2-3.  In addition it was noted by the parties in footnote 1 in the Joint Motion as well as by the appellant's representative in an April 2015 statement that the Veteran also was service-connected for malaria at the time of his death.

Finally, the parties to the Joint Motion noted that the Board should address a January 2009 VHA medical opinion determining whether the Veteran's fatal cholangiocarcinoma was causally-related to a clinically-silent and undiagnosed parasitic infection acquired in Southeast Asia.  Id. at 4.  The parties noted that the VA physician noted that a CT scan prior to a 2003 operation suggested a liver fluke infestation; however, the physician later determined that there was no evidence of a silent liver fluke infection.  Id. at 4-5.  The parties disagreed on the probative value of the January 2009 medical opinion but requested that the Board consider whether clarification or an addendum opinion was warranted.  Id. at 5.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate service department to determine whether the NIKE Hercules launchers emitted ionizing radiation.  Any requests and subsequent responses should be documented in the claims file.

2.  If, and only if, the service department confirms that the NIKE launcher involved ionizing radiation, the claims file, including any additional records obtained as a result of this remand, should then be forwarded to the Director of the VA Compensation and Pension (C&P) Service and VA Under Secretary for Health pursuant to 38 C.F.R. § 3.311, for preparation of a dose estimate and, if appropriate, forwarded to the VA Under Secretary for Benefits for an opinion as to whether it is at least as likely as not that the Veteran's diagnosed cholangiocarcinoma resulted from exposure to in-service ionizing radiation during service.

3.  The claims file, including a copy of this remand, should be forwarded to the January 2013 VA examiner for a supplemental opinion.  The examiner must address the following, in light of the service and post-service medical evidence of record:

A) Whether it is at least as likely as not that:

(i) cholangiocarcinoma was due to or the result of the Veteran's hiatal hernia, post-operative hernia repair, vagotomy, pyloroplasty with mild esophagitis, and/ or malaria; 

(ii) the Veteran's service-connected hiatal hernia, post-operative hernia repair, vagotomy, and pyloroplasty with mild esophagitis, and/ or malaria contributed substantially or materially to the Veteran's cause of death; and 

(iii)  the Veteran's fatal cholangiocarcinoma was due to a clinically-silent and undiagnosed parasitic infection acquired in Southeast Asia.  The examiner must address the CT scan conducted prior to a 2003 operation that was suggestive of a liver fluke infestation and discuss the January 2009 VA physician's opinion that "[a]fter careful review of this veterans [sic] chart I did not find any evidence to suggest a silent liver fluke infection," and his opinion that "[t]he medical evidence against is more strong than the evidence for a causal relationship" between cholangiocarcinoma and a liver fluke infestation.  

B) A rationale for all opinions expressed must be provided.  The examiner must provide a reasoned explanation linking his conclusions with supporting data.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue. 

The term "at least as likely as not" used above does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

If the January 2013 examiner is not available, then the claims file should be forwarded to a new examiner, who should comply with the above instructions.

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  Determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2014).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, examine all of the evidence and readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




